 


109 HR 3901 IH: International U.S. Seniors Act of 2005
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3901 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide certain Medicare beneficiaries living abroad a special Medicare part B enrollment period during which the late enrollment penalty is waived and a special Medigap open enrollment period during which no underwriting is permitted. 
 
 
1.Short titleThis Act may be cited as the International U.S. Seniors Act of 2005. 
2.Medicare part B special enrollment period and waiver of part B late enrollment penalty and Medigap special open enrollment period for certain individuals residing abroad 
(a)Medicare part B special enrollment period; waiver of part B penalty for late enrollment 
(1)In generalIn the case of any eligible individual (as defined in subsection (c)(1)), the Secretary of Health and Human Services shall provide for a special enrollment period during which the individual may enroll under part B of title XVIII of the Social Security Act. Such period shall be for a period of 8 months and shall begin with the first month that begins on or after the date the eligible individual first resides in the United States after the time described in subsection (c)(1)(B). 
(2)Coverage periodIn the case of an eligible individual who enrolls during the special enrollment period provided under paragraph (1), the coverage period under part B of title XVIII of the Social Security Act shall begin on the first day of the month following the month in which the individual enrolls. 
(3)Waiver of part b late enrollment penaltyIn the case of an eligible individual who enrolls during the special enrollment period provided under paragraph (1), there shall be no increase pursuant to section 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) in the monthly premium under part B of title XVIII of such Act. 
(b)Medigap special open enrollment periodNotwithstanding any other provision of law, an issuer of a medicare supplemental policy (as defined in section 1882(g) of the Social Security Act (42 U.S.C. 1395ss(g))— 
(1)may not deny or condition the issuance or effectiveness of a medicare supplemental policy; and 
(2)may not discriminate in the pricing of the policy on the basis of the individual’s health status, medical condition (including both physical and mental illnesses), claims experience, receipt of health care, medical history, genetic information, evidence of insurability (including conditions arising out of acts of domestic violence), or disability;in the case of an eligible individual who seeks to enroll during the 6-month period described in subsection (a)(1). 
(c)DefinitionsIn this section: 
(1)Eligible individualThe term eligible individual means an individual— 
(A)who, as of the date of the enactment of this Act, has attained 65 years of age and was eligible to enroll under part B of title XVIII of the Social Security Act, and 
(B)who at the time the individual first satisfied paragraph (1) or (2) of section 1836 of the Social Security Act (42 U.S.C. 1395o)— 
(i)was not residing in a State (as determined by the Secretary of Health and Human Services for purposes of such section 1836), and 
(ii)did not elect to enroll (or to be deemed enrolled) under section 1837 of the Social Security Act (42 U.S.C. 1395p) during the individual’s initial enrollment period. 
(2)StateThe term State has the meaning given that term in section 410(5) of the Social Security Act (42 U.S.C. 610(5)), and includes the Commonwealth of the Northern Marianas and the Trust Territory of the Pacific Islands. 
3.Sense of the Congress on the need for an international convention for reimbursement of the costs of health care coverage for foreign senior citizensIt is the sense of the Congress that the United States should enter into an international convention with respect to individuals aged 65 or older who live abroad under which the nation of which the individual is a citizen agrees to reimburse another nation in which the individual lawfully resides for the costs of health care furnished to the individual while residing in that nation. 
 
